            Case MDL No. 2991 Document 12 Filed 03/11/21 Page 1 of 1




                         BEFORE THE UNITED STATES
                JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


 In re Alaska Communications Systems           MDL No. 2991
 Group, Inc. Securities Litigation


                              CERTIFICATE OF SERVICE


       I hereby certify that on March 9, 2021, the Notice of Appearance of Justin Kuehn (Dkt.
No. 9) was served on all counsel or record by ECF filing.

Dated: March 11, 2021

                                            /s/Justin Kuehn_______
                                                 Justin Kuehn
